

117 HR 964 IH: Establishing Public Accountability Act of 2021
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 964IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Arrington (for himself, Mr. Newhouse, Mr. Weber of Texas, Mr. McCaul, Mr. Babin, Mr. Jackson, and Mr. Mann) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 5, United States Code, to require the Environmental Protection Agency to include in any notice of rulemaking a statement regarding the impact of the rule on job loss or creation, and for other purposes.1.Short titleThis Act may be cited as the Establishing Public Accountability Act of 2021.2.Effect on jobs statement required for notice of rulemakings by EPASection 553(b) of title 5, United States Code is amended—(1)in paragraph (2), by striking and at the end;(2)in paragraph (3), by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (3) the following:(4)in the case of a rulemaking by the Environmental Protection Agency, a statement that identifies any net gain or loss of domestic jobs that is likely to result if the rule is adopted, and includes the analysis used to identify that net gain or loss..